Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 6-10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-2, directed to the invention(s) of a glass frit, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II-III as set forth in the Office action mailed on 10/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant's election with traverse of Group II, claims 3-5 in the reply filed on 01/18/2022 is acknowledged.  The traversal is on the ground(s) that the claims are not directed towards three inventive groups because the subject-matter is intimately related and possesses technical features that make the subject-matter novel and inventive over the prior art.  This is not found persuasive because this is not the correct legal analysis for a restriction requirement in a 371 application such as the instant application. 
As detailed in the restriction requirement dated 10/18/2022, the “unity of invention” analysis is applied for restriction requirements in 371 applications. The special technical feature amongst the three groups is the glass composition of claim 1. The glass composition of claim 1-2 and the invention(s) of claims 3-10 lack unity of invention because the glass composition of claims 1-2 fails to make a contribution over the prior art as detailed in the restriction requirement dated 10/18/2021. Applicant acknowledges that the glass plate of Hashimoto is comparable to the glass frit composition of the present disclosure on the first sentence of the first paragraph of page 5 of the remarks dated 10/18/2022. 
Applicant further argues that a PHOSITA would not consider Hashimoto to be relevant prior art because it is not directed to solve the same problem as the present disclosure, however, Examiner respectfully disagrees. Claims 1-2 are essentially directed to a glass composition, and a PHOSITA would consider Hashimoto to be relevant prior art because it discloses a comparable glass composition. Applicant argues that the glass plate of Hashimoto is structurally different from that claimed in claim 3, which Examiner factually agrees with, however, Examiner respectfully disagrees that this fact is determinative of the propriety of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.
Specification
The disclosure is objected to because of the following informalities: Table 1 lists the elemental constituents in terms of their metal component, while Table 2 uses the conventional nomenclature of listing the components in terms of their metal oxides. Please amend Table 1 to match the nomenclature of Table 2. .   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “60:40”, and the claim also recites “70:30” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation 5 μm to 300 μm, and the claim also recites 10 μm to 200 μm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “60:40”, and the claim also recites “70:30” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 6 lists the elemental constituents in terms of their metal component, while Table 2 uses the conventional nomenclature of listing the components in terms of their metal oxides. This creates ambiguities concerning whether the claimed composition comprises metals or metal oxides. Please amend claims 3 and 6 to match the metal oxide nomenclature of Table 2. Additionally, please amend both claims to include subscripts in the names of compounds.  Appropriate correction is required.
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-5 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is directed towards a glass substrate, comprising: a sintered glass frit on at least a portion of at least one surface of said glass substrate; wherein the sintered glass frit is formed from a glass frit paste comprising: a glass frit composition, the composition comprising the following components in weight percent:
  
    PNG
    media_image1.png
    509
    276
    media_image1.png
    Greyscale

and an organic carrier; wherein the glass frit composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; and wherein the entire glass substrate, including the at least a portion where the sintered glass frit is placed, is ion exchanged.
Claim 6 is directed towards a method for forming a glass frit on an ion exchangeable glass substrate, the method comprising: providing a glass frit composition wherein said glass composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; milling the glass frit composition to provide a powder composition; mixing said powder composition with an organic carrier, so that a glass frit paste is obtained; applying the glass frit paste on at least a portion of at least one surface of said glass substrate; heating the glass substrate having said glass frit paste thereon in a furnace to a temperature so that, after heating, the glass frit is sintered and bonded to the glass substrate; and subjecting the glass substrate having the sintered glass frit to an ion-exchange process, wherein the glass frit composition comprises the following components in weight percent:

    PNG
    media_image1.png
    509
    276
    media_image1.png
    Greyscale

The closest prior art is considered to be Hashimoto et al. (US20120052275, hereinafter referred to as Hashimoto). Hashimoto is directed towards glass (see Hashimoto at the Abstract). Hashimoto discloses an example of an ion exchanged glass with a composition substantially similar to the composition claimed in claims 3 and 6 (see Hashimoto at Table 1-1, Example 16).  However, Hashimoto does not disclose a sintered glass frit on at least a portion of at least one surface of said glass substrate; wherein the sintered glass frit is formed from a glass frit paste, further comprising an organic carrier; wherein the glass frit composition has a coefficient of thermal expansion less than or equal to that of the glass substrate; and wherein the entire glass substrate, including the at least a portion where the sintered glass .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowable due to their dependence on an otherwise allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731